 

AMENDMENT #6 TO SECURED PROMISSORY NOTE

 

This Amendment to the Secured Promissory Note (this “Amendment”) is made and
effective as of this 7th day of September, 2018 by and among Quest Solution,
Inc., Quest Marketing, Inc., Quest Exchange Ltd., and their subsidiaries and/or
affiliates, with principal offices at 860 Conger Street, Eugene, Oregon 97402
(collectively, “Quest”), and ScanSource, Inc., a South Carolina corporation
and/or its subsidiaries and affiliates (collectively, “ScanSource”), and, in
consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, ScanSource and/or its subsidiaries and affiliates have, from time to
time, extended trade and other credit to Quest; and

 

WHEREAS, Quest and ScanSource have entered into that certain Secured Promissory
Note in the original principal amount of Twelve Million Four Hundred Ninety-Two
Thousand One Hundred Thirty-Six and 51/100 Dollars ($12,492,136.51) dated as of
July 1, 2016 (as amended, the “Note”); and

 

WHEREAS, ScanSource and Quest desire that Six Million Seven Hundred Sixty-Three
Thousand Five Hundred Forty-Nine and 41/100 Dollars ($6,763,549.41) of the
outstanding obligations owing by Quest to ScanSource (the “Specified Trade
Credit Amounts”) shall be incorporated into the Note; and

 

WHEREAS, the outstanding balance of the Note as of September 7, 2018 is One
Million Nine Hundred Twenty-Six Thousand Nine Hundred Fifteen and 61/100 Dollars
($1,926,915.61), ScanSource and Quest desire to amend the Note as described
herein, to, among other things, add the Specified Trade Credit Amounts to the
outstanding principal amount of the Note to be repaid in accordance with the
terms thereof;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Note, as applicable.

 

2. Amendment to Note. The Note is hereby amended as follows:

 

(a) The aggregate outstanding principal amount of the Note is hereby increased
by an amount equal to Six Million Seven Hundred Sixty-Three Thousand Five
Hundred Forty-Nine and 41/100 Dollars ($6,763,549.41), which amount represents
the Specified Trade Credit Amounts owing by the Debtors to ScanSource.

 

(b) The opening paragraph of the Note is hereby amended by replacing “March 31,
2018 (the “Maturity Date”)” therein with “January 31, 2019 (the “Maturity
Date”), effective March 31, 2018.”

 

(c) Section I is hereby amended and restated in its entirety to read as follows
:

 

   

 

  

t. Principal and Interest Payments

 

The Principal amount of the Note shall be repaid in Five (5) installments of
principal and accrued interest with any remaining Principal and accrued interest
due and payable on the Maturity Date. The first such installment in the
Principal amount of a minimum of Three Hundred Thousand and 001100 Dollars
($300,000.00), plus all accrued interest on the principal through such payment
date, shall be due by September 15, 2018. The second such installment in the
Principal amount of a minimum of Three Hundred Thousand and 00/100 Dollars
($300,000.00), plus all accrued interest on the principal through such payment
date, shall be due by October 15, 2018. The third such installment in the
Principal amount of a minimum of Three Hundred Thousand and 00/100 Dollars
($300,000.00), plus all accrued interest on the principal through such payment
date, shall be due by November 15, 2018. The fourth such installment in the
Principal amount of a minimum of Five Hundred Thousand and 00/100 Dollars
($500,000.00), plus all accrued interest on the principal through such payment
date, shall be due by December 15, 2018. The fifth such installment in the
Principal amount of a minimum of Five Hundred Thousand and 00/100 Dollars
($500,000.00), plus all accrued interest on the principal through such payment
date, shall be due by January 15, 2019. The remaining Principal balance of this
Note and all accrued interest shall be due and payable in full on the Maturity
Date. Interest shall be charged at the rate of Twelve percent (12.0%) per annum;
provided, that following the occurrence and during the continuance of an Event
of Default (as defined in Section 5 herein), interest on the Principal shall
accrue at the Default Rate (as defined in Section 5 herein) and shall be due and
payable on demand.

 

Each payment of principal, interest or other amounts due under this Note shall
be paid to ScanSource, in United States Dollars via wire transfer, to JP Morgan
Chase Bank, NA, 270 Park Avenue, New York, New York 10017, Beneficiary:
ScanSource, Inc., Routing Number: 021000021, Account Number: 771070588, SWIFT
Code: CHASUS33 so that it is received by ScanSource on the date that is
specified for payment under this Note. All payments or prepayments on this Note
shall be applied, first, to fees, costs and expenses of ScanSource under this
Note and the other agreements executed in connection herewith, second, to the
interest accrued on this Note through the date of such payment or prepayment,
and then to the outstanding Principal balance hereunder. All payments under this
Note shall be made without any set-off, counterclaim or deduction whatsoever,
and the Debtors hereby irrevocably waive all rights of set-off, counterclaim and
deduction.

 

This Note may be prepaid in whole or in part any time without premium or
penalty, but only together with all interest then accrued under this Note.

 

Debtors shall prepay the obligations evidenced by this Note immediately upon
receipt by any Debtor of any proceeds of any indebtedness (including proceeds of
any advances on any existing or future revolving credit facilities or factoring
facilities) in an amount equal to twelve and a half percent (12.5%) of such
proceeds. Any such prepayments received during any month shall be applied as
follows: (i) amounts received during such month up to but not exceeding the
amount of the one (I) next installment of Principal and interest due under this
Note shall be applied to such one (1) next installment; and (ii) any amounts
received during such month in excess of the amount applied in accordance with
clause (i) shall be applied to the outstanding Principal amount of this Note and
shall reduce the amount of each Principal installment due hereunder in the
inverse order of maturity. The remaining amount of any installment due hereunder
which is not paid in accordance with clause (i) shall be paid as set forth
above.”

 

   

 

 

3. Miscellaneous.

  

(a) This Amendment may be executed in several counterparts and by each party on
a separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 

(b) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(c) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

(d) Quest warrants and represents that it has consulted with independent legal
counsel of its selection in connection with this Amendment and is not relying on
any representations or warranties of ScanSource or its counsel in entering into
this Amendment.

 

(e) As of September 7, 2018, after adding the Specified Trade Credit Amounts to
such Principal balance, the outstanding Principal balance on the Note owing to
ScanSource is equal to Eight Million Six Hundred Ninety Thousand Four Hundred
Sixty- Five and 02/100 Dollars ($8,690,465.02), which amount Quest acknowledges
and agrees is due and owing without setoff, defense or counterclaim.

 

(f) Quest acknowledges and agrees that: (i) ScanSource has at all times acted in
good faith with respect to the Note and any other matter, (ii) ScanSource has
not exercised any control over the business affairs of Quest, (iii) the Note is
secured by Security Agreements, and (iv) Quest has no claims against ScanSource,
whether for actions taken or not taken. To the extent that Quest may have any
such claim, defense, setoff or counterclaim or any other recoupments, Quest
releases and forever discharges each of ScanSource and its present and former
affiliates and subsidiaries, predecessors in interest, present and former
officers, agents, directors, attorneys and employees, and the respective heirs,
executors, successors and assigns of all of the foregoing, whether past, present
or future (collectively with ScanSource, the “ScanSource Affiliates”) of and
from any and all manner of action and actions, cause and causes of action,
suits, rights, debts, torts, controversies, damages, judgments, executions,
recoupments, claims and demands whatsoever, asserted or unasserted, in law or in
equity which, against any ScanSource Affiliate, Quest ever had or now has by
reason of any matter, cause, causes or thing whatsoever, including, without
limitation, any presently existing claim, recoupment, or defense, whether or not
presently suspected, contemplated or anticipated.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 

   

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

  QUEST SOLUTION, INC.         By: /s/ Shai Shalom Lustgarten   Name: Shai
Shalom Lustgarten   Title: Chief Executive Officer         QUEST MARKETING, INC.
        By: /s/ Shai Shalom Lustgarten   Name: Shai Shalom Lustgarten   Title:
Chief Executive Officer         QUEST EXCHANGE LTD.         By: /s/ Shai Shalom
Lustgarten   Name: Shai Shalom Lustgarten   Title: Chief Executive Officer      
  SCANSOURCE, INC.         By: /s/ Cleveland McBeth   Name: Cleveland McBeth,
Jr.   Title: Vice President, Worldwide Reseller Financial Services

 

   

 

 

